November 14, 2007Mr. Duncan L. NiederauerNYSE Euronext11 Wall StreetNew York, New York 10005Dear Duncan:We are pleased to confirm the agreement between you and the Board of Directors of NYSE Euronext to accept the role of Chief Executive Officer of NYSE Euronext. This promotion will be effective December 1, 2007. Your revised salary will be $1,000,000 per annum. You will also be eligible for a bonus target for plan year 2008 of $5,000,000, split evenly between cash and equity, for a total compensation target of $6,000,000. The form(s) of equity will be determined by the Human Resource and Compensation Committee and approved by the full Board. The performance criteria for the bonus will be set annually by the Board of Directors. You will also participate in the Long Term Incentive Plan currently under design.Duncan, we all look forward to working with you as you lead NYSE Euronext into the future.Regards,Marshall N. CarterDuncan L. Niederauer November 14, 2007 Agreed and AcceptedDatecc: Sir Brian Williamson Dale Bernstein
